In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated September 24, 1985, which granted the motion of the defendants Welch and Fried to dismiss the complaint as to them unless the plaintiff submitted proof of a lost letter search conducted by the U. S. Post Office with respect to a letter allegedly mailed by her. The appeal brings up for review an order of the same court, dated November 4, 1985, which denied the plaintiff’s motion for renewal (CPLR 5517 [b]).
Ordered that the order dated November 4, 1985 is reversed, without costs or disbursements, and, upon renewal, the order dated September 24, 1985 is vacated, and the motion of the defendants Welch and Fried to dismiss the complaint as to them is denied.
Under all the circumstances, Special Term erred in conditionally dismissing the complaint. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.